Citation Nr: 0424327	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  04-22 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

The propriety of the initial rating for tinnitus, evaluated 
as 10 percent disabling from May 22, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a 
June 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) at St. Paul, Minnesota.

In the June 2002 rating decision, service connection was 
granted for tinnitus, with a rating of 10 percent, effective 
from May 22, 2002.  In March 2003, the veteran's 
representative filed a statement with the RO contending that 
the veteran was entitled to a higher rating comprised of 
separate compensable evaluations for tinnitus in the left and 
right ears, respectively.  This statement was a timely filed 
notice of disagreement.  38 C.F.R. §§ 20.201, 20.302(a) 
(2003); see also 38 U.S.C.A. § 7105 (West 2002).  Therefore, 
the issue on appeal is the propriety of the evaluation for 
tinnitus that was assigned with the grant of service 
connection made in June 2002.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

In accordance with 38 C.F.R. § 20.900(c), the case has been 
advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran has tinnitus in both ears.

2.  The RO assigned a rating of 10 percent under Diagnostic 
Code 6260 for tinnitus.

3.  Both the version of Diagnostic Code 6260 in effect from 
June 10, 1999 through June 12, 2003 and the revised, current 
version that went into effect on June 13, 2003 authorize only 
a single, 10 percent rating for tinnitus regardless of 
whether it is perceived in one ear, both ears, or the head.


CONCLUSION OF LAW

The rating of 10 percent for tinnitus is proper, and separate 
evaluations of 10 percent for tinnitus in each ear may not be 
assigned.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.25, 4.87, Diagnostic Code 6260 (2002), 4.87, Diagnostic 
Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Schedular rating of tinnitus

A VA audiology examination performed in May 2002 confirmed 
that the veteran had tinnitus in both ears, more in the left 
than in the right.

The current rating of 10 percent for tinnitus was assigned in 
a June 2002 rating decision that granted service connection 
for that disability and also for bilateral sensorineural 
hearing loss.  The current rating of 10 percent for tinnitus 
was based on findings stated in the VA audiology examination 
report and was assigned effective from the May 22, 2002 
examination date.

The veteran and his representative took the position in the 
March 2003 notice of disagreement that separate evaluations 
for tinnitus of 10 percent for each ear should be assigned 
under Diagnostic Code 6260.

The rating of tinnitus granted in the June 2002 rating 
decision was assigned under the version of Diagnostic Code 
6260 that went into effect on June 10, 1999 and represented a 
revision of an earlier version of that diagnostic code.  In 
the course of the current appeal of that rating, Diagnostic 
Code 6260 was revised again.  The revision was made effective 
from June 13, 2003.  This version of Diagnostic Code 6260, 
like the previous version, concerns recurrent tinnitus.  It 
represents the current version of that diagnostic code

The RO denied a rating in excess of 10 percent for tinnitus 
in a March 2003 rating decision.  The RO applied the version 
of Diagnostic Code 6260 that went into effect on June 10, 
1999.  The RO reviewed the claim under the current version of 
Diagnostic Code 6260 in the statement of the case that it 
promulgated in March 2004.  

In both the previous and the current versions of Diagnostic 
Code 6260, only one rating for recurrent tinnitus, 10 
percent, is listed.  Both provide that "[a] separate 
evaluation for tinnitus may be combined with an evaluation 
under three other diagnostic codes [concerning impaired 
auditory acuity and two diseases of the ear, respectively] 
except when the tinnitus condition "supports an evaluation 
under one of those diagnostic codes" rather than existing as 
a disability separate and distinct from those others.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 Note (2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 Note (1) (2003).  

However, the current version of Diagnostic Code 6260 contains 
two notes not found in the previous version one of which 
expressly prohibits the assignment of separate evaluations 
for recurrent tinnitus in each ear:

Note (2):  Assign only a single 
evaluation for recurrent tinnitus, 
whether sound is perceived in one ear, 
both ears, or in the head.

Note (3):  Do not evaluate objective 
tinnitus (in which the sound is audible 
to other people and has a definable cause 
that may or may not be pathologic) under 
this Diagnostic Code, but evaluate it as 
part of any underlying condition causing 
it.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).  The previous 
version of Diagnostic Code 6260 did not contain the express 
prohibition of separate evaluations that is set out in Note 
(2) of the current version.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002).

His representative makes several arguments to support the 
contention that the veteran is entitled to an increased 
rating for tinnitus consisting of separate evaluations for 
tinnitus attributable to each ear.

The representative argues that the current version of 
Diagnostic Code 6260 does not control the evaluation of 
tinnitus in this case because the effective date of the 
revised, current diagnostic code is later than the date of 
the claim upon which the rating was granted.  The 
representative maintains, in essence, that the current 
version of Diagnostic Code 6260 represents a change in the 
law that may not be applied retroactively.  The 
representative urges that separate evaluations for tinnitus 
in each ear are warranted, and should be granted, in this 
case under the post-June 10, 1999 version of Diagnostic Code 
6260 in effect in 2002.

The Board does not agree with this argument.

Citing the decision of the Supreme Court of the United States 
(the Supreme Court) in Landgraf v. USI Film Products, 511 
U.S. 244 (1994), the General Counsel of VA (the General 
Counsel) concluded in Precedent Opinion 7-03 that when a new 
statute is enacted or a new regulation promulgated while a 
claim to which the statute or regulation applies is pending 
before VA and the new statute or regulation contains no 
express command that it be applied retroactively as well as 
prospectively, the new statute or regulation should not be 
applied retroactively if doing so would produce a retroactive 
effect.  VAOPGCPREC 7-03.  As the General Counsel noted in 
the precedent opinion, the Supreme Court in Landgraf 
described this retroactive effect as one that "would impair 
rights a party possessed when he acted" or "increase a 
party's liability for past conduct" or "impose new duties 
with respect to transactions already completed."  Landgraf, 
511 U.S. at 280; VAOPGCPREC 
7-2003.  However, as the General Counsel also noted in the 
precedent opinion, the Supreme Court in Landgraf described 
circumstances in which a prohibited retroactive effect does 
not arise although new statutes are applied after the events 
at issue in a lawsuit:  "When the intervening statute 
authorizes or affects the propriety of prospective relief, 
application of the new provision is not retroactive."  
Landgraf, 511 U.S. at 273.  The General Counsel concluded in 
Precedent Opinion 7-2003 that if the new legal provision 
would not produce retroactive effects as defined by the 
Supreme Court, VA ordinarily should apply the new legal 
provision to a pending claim.  VAOPGCPREC 7-2003

The Board has reviewed the revised, current version of 
Diagnostic Code 6260 with these principles in mind.  It 
appears to the Board that applying the current rating 
provision, with its note expressly prohibiting separate 
evaluations for recurrent tinnitus, to the rating at issue in 
this case would not produce retroactive effects as defined by 
the Supreme Court in Landgraf because the current rating 
provision affects entitlement only to a prospective benefit, 
a rating for bilateral tinnitus exceeding the one established 
in the June 2002 rating decision.  Landgraf.

Furthermore, it appears to the Board that the revised, 
current version of Diagnostic Code 6260 does not even 
represent a change in the prior law.  Rather, the current 
version of the diagnostic code simply states explicitly what 
was implicit in the earlier versions of that diagnostic code.  
In Precedent Opinion 2-03, which it issued in May 2003, the 
General Counsel found that Diagnostic Code 6260 as in effect 
before June 10, 1999 and as amended as of that date 
authorized a single compensable rating, 10 percent, for 
tinnitus regardless of whether it was perceived as 
unilateral, bilateral, or in the head.  The General Counsel 
held in the precedent opinion that separate ratings for 
tinnitus in each ear may not be assigned under Diagnostic 
Code 6260 or any other diagnostic code and stated that this 
holding was for application to claims asserted both before 
and after the 1999 amendment of that diagnostic code.  By the 
holding of the General Counsel, application of the revised, 
current version of Diagnostic Code 6260 to the case at hand 
does not fairly implicate the question of retroactive effect 
because there has been no change in the law.

The veteran's representative urges, however, that the 
differences between the texts of the post-June 10, 1999, 
version of Diagnostic Code 6260 and the current version of 
Diagnostic Code 6260 effective as of June 13, 2003, do amount 
to a change in the law.  The representative suggests that the 
addition of Note (2) expressly prohibiting separate 
evaluations for tinnitus in each ear in the current version 
of Diagnostic Code 6260 introduced a new substantive element 
to ratings of tinnitus.  The Board finds it more likely that 
Note (2) in the current version of Diagnostic Code 6260 
clarifies what was evident in the post-June 10, 1999, version 
of Diagnostic Code 6260 in effect until June 13, 2003:  that 
a single compensable evaluation, 10 percent, is authorized 
for tinnitus.  Thus, the version of Diagnostic Code 6260 
established June 13, 2003, retains in its body the same main 
text ("Tinnitus, recurrent...10 [percent]") as in the post-
June 10, 1999 version in effect previously.  

The representative argues, though, that this text as found in 
the version of the diagnostic code in effect from June 10, 
1999 through June 12, 2003 authorizes the assignment of 
separate evaluations for tinnitus in each ear because it 
contains no words expressly prohibiting separate evaluations.  
The representative's interpretation of that text appears to 
the Board to be incorrect.  The text standing alone does not 
mean that separate evaluations for tinnitus in each ear are 
authorized.  The same text is part of the rating provision, 
Diagnostic Code 6260 as revised effective from June 13, 2003, 
that prohibits the assignment of separate evaluations for 
tinnitus in each ear.  The Board notes that each version of 
Diagnostic Code 6260 appears to contemplate, in the first 
note following the main text, that the evaluation assigned 
under Diagnostic Code 6260 will be "[a] separate evaluation 
for tinnitus" (emphasis added), that is, a single evaluation 
for the condition.

The veteran's representative buttresses his argument that 
separate evaluations for tinnitus in each ear are authorized 
by language in the version of Diagnostic Code 6260 in effect 
from June 10, 1999 through June 12, 2003 by referring to 
38 C.F.R. § 4.25(b), which states that "[e]xcept as 
otherwise provided in this schedule, the disabilities arising 
from a single disease entity, e.g., arthritis, multiple 
sclerosis, cerebrovascular accident, etc. are to be rated 
separately, as are all other disabling conditions, if any."  
38 C.F.R. § 4.25(b) (2003).  The representative argues that 
because it is not "otherwise provided," separate 
evaluations for tinnitus in each ear are permitted by that 
version of the diagnostic code and, therefore, in this case.

However, the representative assumes that when perceived in 
both ears, tinnitus constitutes two separate disabilities, 
not one.  The Board rejects that assumption.  To the 
contrary, the General Counsel concluded in a 2003 precedent 
opinion that tinnitus does not become two separate 
disabilities when, and because, it is perceived in both ears.  
VAOPGCPREC 2-03.  The General Counsel determined in that 
precedent opinion that the disease entity "tinnitus" has 
but one symptom, the perception of sound in the brain without 
acoustic stimulus.  Id.

The Board is bound by precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 19.5 (2003); Splane v. West, 216 F.3d 1058 (Fed. Cir. 
2000).

Therefore, the Board concludes that the current rating of 10 
percent for tinnitus is proper and may not be increased 
through the assignment of separate ratings for tinnitus in 
the right and the left ears under Diagnostic Code 6260, 
regardless of whether the version in effect beginning June 
10, 1999 or the current version in effect beginning June 13, 
2003 is applied.  Entitlement to an evaluation for tinnitus 
exceeding 10 percent must be denied.

ii.  Extraschedular evaluation

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2003).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Those factors are not shown this case, and the veteran's 
bilateral tinnitus does not otherwise appear to be 
exceptional or unusual.  

Accordingly, the Board finds that the criteria for referral 
of the veteran's bilateral tinnitus for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  Shipwash v. Brown, 8 Vet App 218, 227 
(1995).

iii.  Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act (the VCAA) in deciding this appeal.  

The VCAA, enacted on November 9, 2000, heightened the duty 
that VA had under earlier law to provide notice and 
assistance with the development of evidence to claimants of 
VA benefits.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  Regulations implementing the VCAA have 
been promulgated.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  

The VCAA eliminated the requirement enunciated by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) that a claimant present a well-grounded 
claim at the outset of the case in order to receive VA's 
assistance with the development of evidence.  The VCAA 
charged VA with a duty, defined in the statute and its 
implementing regulations, to provide that assistance to 
claimants before adversely deciding their claims.  The VCAA 
also charged VA with a duty, defined in the statute and its 
implementing regulations, to provide claimants with notice, 
before adversely deciding their claims, concerning the 
evidence that VA has determined is needed to substantiate the 
claims.

Because the veteran's claim of entitlement to an increased 
rating for bilateral tinnitus was filed after the VCAA was 
enacted, it is subject to the new law.  See 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions); see also 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  

When a claim is before it on appeal, the Board considers 
whether any action required by the VCAA to be accomplished 
before the claim could be denied has not been performed and 
must remand the claim for completion of any such needed 
action.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

In this case, however, the question whether the veteran is 
entitled to separate compensable evaluations for recurrent 
tinnitus in the right and left ears has turned on the 
interpretation of relevant regulations, not factual evidence.  
The Court has held that the VCAA has no effect on an appeal 
the disposition of which turns on the law rather than on the 
facts or development of the facts.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002).  Furthermore, the General 
Counsel has held in Precedent Opinion 2-2004 that VA is not 
required under the VCAA to provide notice of the information 
and evidence that is necessary to substantiate a claim of 
entitlement to separate evaluations for recurrent tinnitus in 
each ear because there is no information or evidence that 
could substantiate such a claim but it is resolved as a 
matter of law as interpreted by the General Counsel in 
Precedent Opinion 2-2003.  VAOPGCPREC 2-2004.

Therefore, the Board has concluded that as no action under 
the VCAA could affect the outcome of the claim, the statute 
and its implementing regulations are not relevant to this 
appeal.


ORDER

The claim of entitlement to an initial rating of tinnitus 
exceeding 10 percent is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



